CATES, Judge.
Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 is retroactive. Barnes v. State, 42 Ala.App. 504, 169 So.2d 313.
However, Smith’s lack of counsel in 1942 when he, without counsel, pleaded guilty to two indictments for assault with intent to rob does not relieve him from obeying and enduring two sentences for life. Concededly, he had counsel when arraigned and convicted on the latter. So far as this record shows, Smith is still held thereon.
Hence, though the other two sentences be void for lack of counsel, the life terms are still viable. Under Supreme Court Rule 45, the denial of coram nobis is
Affirmed.